IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

SHERRY SANTANGELO,                     NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Appellant,                       DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D16-2086

STATE OF FLORIDA,

     Appellee.
___________________________/

Opinion filed June 6, 2017.

An appeal from the Circuit Court for Suwannee County.
David Fina, Judge.

Andy Thomas, Public Defender; Archie F. Gardner, Jr. and Steven Seliger, Assistant
Public Defenders, Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, and Jason W. Rodriguez, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      Appellant’s judgment and sentence are affirmed. However, we remand for

correction of the scrivener’s error contained in the probation revocation order, which
states that the appellant violated “Condition [] 2” of her probation rather than

“Modification of Probation Condition (2).” See Nickolas v. State, 66 So. 3d 1077 (Fla.

1st DCA 2011).

      AFFIRMED; REMANDED for correction of scrivener’s error in probation

revocation order.

ROBERTS, C.J., ROWE and WINSOR, JJ., CONCUR.




                                          2